Citation Nr: 1639692	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-40 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the Air Force from September 1982 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A July 2015 Board decision denied the Veteran's claim for entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU). A May 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented a May 2016 Joint Motion for Remand, vacating and remanding the July 2015 Board decision that denied entitlement to TDIU. As such, the issue of entitlement to TDIU is again before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran has disabilities affecting the same body system which combine for a rating of 40 percent or more and a combined rating of 70 percent or more, and is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training and employment history. 


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107; (West 2014) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.3 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issue of entitlement to TDIU, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a). When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table. 38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for a TDIU. 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a). Since October 1, 2009 forward, the Veteran has been service-connected for bilateral hearing loss, rated as 30 percent disabling; right hip bursitis associated with right ankle sprains, rated as 10 percent disabling; right knee patellofemoral syndrome associated with right ankle sprains, rated as 10 percent disabling; left knee patellofemoral syndrome associated with right ankle sprains, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; left hip tendonitis secondary to right hip bursitis, rated as 10 percent disabling; recurrent left ankle sprains, rated as 10 percent disabling; recurrent right ankle sprains, rated as 10 percent disabling; residuals of chipped right elbow, rated as 10 percent disabling; allergic rhinitis, rated as noncompensable; and hepatitis B rated as noncompensable. While these disability ratings do not meet the individual criteria for TDIU if combined directly, several of the disabilities affect the same body system. Specifically, the right hip bursitis and left hip tendonitis, right and left ankle sprains, right and left knee patellofemoral syndrome, and residuals of a chipped right elbow disabilities are all orthopedic in nature. As such, these disabilities can be treated as a single disability for the purposes of meeting the single disability rated at least 40 percent. 38 C.F.R. § 4.16(a).

When combined, the Veteran's bilateral hip disabilities, bilateral ankle disabilities, bilateral knee disabilities, and residuals of a right elbow disability result in a 50 percent rating. 38 C.F.R. § 4.25(a), Combined Ratings Table. The Veteran has had a combined overall rating of 70 percent. Thus the schedular criteria for TDIU are met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).
III. Analysis

The Veteran contends he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities, including his bilateral hearing loss, tinnitus, bilateral hip, bilateral ankle and bilateral knee disabilities. With the threshold requirements satisfied, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran reports that he is unable to work as a direct result of his service-connected disabilities. See August 2010 Notice of Disagreement. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has been unemployed since November 2004, prior to which he worked as a correctional officer for the Federal Bureau of Prisons for 12 years. Personnel records note the Veteran was employed as a correctional officer from January 1993 to February 2005, when he was placed on disability retirement. See OPM Form 52-119, Request for Personnel Action February 2005. 

In this case, the Veteran completed high school in May 1981 and entered service in September 1982. In service the Veteran's military occupational specialty (MOS) was a security supervisor. See DD 214. The Veteran completed 45 college credits through the Community College of the Air Force from February 1984 to August 1992, but has no degree. See Application for Correctional Officer, page 3. Further, personnel records from the Federal Bureau of Prisons indicate that the Veteran completed specialized training relating to his employment as a correctional officer. 

In addition to the Veteran's work and education history, several medical opinions concerning his functional impairment are included in the claims file. The Veteran was afforded a VA general opinion in April 2010.  As part of such, the VA audiologist noted that the Veteran's bilateral hearing loss would have a significant negative impact on his ability to understand speech even in quiet listening environments, and that in the presence of any type of background noise, his ability to understand speech would worsen. See April 2010 VA examination. The VA examiner noted the Veteran's bilateral hearing loss does not preclude him from working in other types of physical or sedentary employment not requiring acute listening skills.  The examiner noted that while the Veteran did demonstrate significant hearing loss, hearing loss is rarely disabling to the point of being unable to work in any capacity.

As to the Veteran's orthopedic disabilities, the VA examiner concluded that the Veteran's bilateral knee patellofemoral syndrome results in decreased mobility and problems lifting. See April 2010 VA Opinion.  The examiner noted such would severely affect his ability to engage in physical employment and would mildly affect his ability to engage in sedentary work, due to pain and limited range of motion.  The examiner opined that the Veteran's bursitis of the right hip would moderately affect his ability to engage in physical employment and would mildly affect his ability to do sedentary type employment, due to pain and limited range of motion. The examiner opined that the Veteran's tendonitis of the left hip would moderately affect his ability to do physical employment and mildly affect his ability to do sedentary employment, due to pain and limited range of motion.  Further, the examiner opined that the Veteran's residuals of chipped right elbow would mildly affect his ability to do physical employment and that it would not affect his ability to engage in sedentary employment, due to pain.  In addition, the examiner opined that the Veteran's bilateral recurrent ankle sprains would moderately affect his ability to do physical employment, due to pain, but they would not affect his ability to do sedentary work at all.  Finally, the examiner opined that the Veteran's hepatitis B and allergic rhinitis would not affect his ability to do physical or sedentary employment.  Id.  

Private treatment records and opinions have been made part of the claims file. A January 2005 opinion and statement from the Veteran's treating physician noted that the Veteran's Meniere's disease would prevent him from engaging in any type of physical or sedentary employment. See January 2005 Private Treatment Note. However, the Board notes that the Veteran is not currently service-connected for Meniere's disease, and the evidence of record does not show that this disease is secondary to any service-connected disability, including service-connected bilateral hearing loss and tinnitus. The Veteran's treating physician in January 2005, noted that the Veteran's hearing loss affects his ability to perform his employment responsibilities. See January 4, 2005 Private Opinion. 

In addition, Social Security Administration (SSA) records have been associated with the claims file. The Veteran's SSA records note vocational rehabilitation support and services indicating the Veteran was able to converse on the telephone, but reported such was difficult. Further vocational rehabilitation records opine that the Veteran is extremely limited in vocational options and he will have difficulty gaining and maintaining employment. See June 2, 2005 Eligibility Progress Note. 

In weighing the lay and medical evidence of record, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in another profession or field. The Veteran's service-connected disabilities prevent him from doing any type of physically demanding employment as a result of his orthopedic disabilities. As to performing sedentary work, the VA examiner noted that the Veteran is not able to perform tasks requiring the use of acute listening skills in loud and noisy environments, due to his hearing loss and tinnitus. The Veteran's work experience with the Federal Bureau of Prisons as a corrections officer required the use of acute listening skills in loud and noisy environments. The Veteran's hearing loss creates a safety issue if placed in an emergency situation, as it could hamper his responsiveness, thus no longer making employment as a corrections officer feasible. See May 28, 2003 private treatment note.  Further, corrections work is physically demanding as well.  

While vocational rehabilitation records indicate the Veteran has some computer skills, based on his past experience and training in the fields of law enforcement and corrections, which he is no longer able to do, he is extremely limited in his vocational options. The VA examiner, noted that the Veteran is able to perform sedentary work, however, based on the Veteran's experience, education, and work history it is not feasible for him to obtain sedentary employment. In light of the Veteran's lack of specialized training, and limited education, and a 12 year career as a corrections officer, which spans essentially the entirety of the Veteran's post-service working career, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful sedentary employment in another profession or field that would allow for sedentary employment taking into consideration the ongoing pain and limited range of motion experienced due to his service-connected disabilities. Based on the Veteran's experience and work history, the Board finds that obtaining such a job is unlikely.  As such, entitlement to TDIU is warranted. 


ORDER

Entitlement to TDIU is granted, subject to regulations applicable to the payment of monetary benefits. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


